[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE MOTION TO STRIKE. #111
The  defendant's  motion  to  strike  is  denied  for  the CT Page 7035 following reasons:
1. As to Count Two: General Statutes § 52-183 provides that where recovery is sought for allegedly negligent or reckless operation of a motor vehicle, the non-owner operator "shall be presumed to be the agent and servant of the owner of the motor vehicle and operating it in the course of his employment. The defendant shall have the burden of rebutting the presumption." Thus, the statute raises the presumption of liability for reckless operation, an issue for the trier of fact. See Waslewski v. Robinson, 6 Conn. L. Rptr. 139 (1992). The claim is not legally insufficient and improper.
2. As to Count Three: Punitive damages can be assessed against an employer for the action of his employee if the employer authorized or ratified the employee's conduct. SeeFort v. White, 530 F.2d 1113 (1976). Since the matter of authorization or ratification is a question for the trier of fact, the claim is not legally insufficient and improper.
SANDRA VILARDI LEHENY, J.